COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Edwin Alvarez v. The State of Texas

Appellate case number:   01-14-00915-CR

Trial court case number: 11-DCR-058577A

Trial court:             268th District Court of Fort Bend County

         Appellant’s Motion to Supplement the Appellate Record is denied. Appellant’s Third
Motion for Extension of Time Within Which to File Appellate Brief is granted. Appellant’s
brief is ORDERED to be filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6.
Absent extraordinary circumstances, no further extensions will be granted. It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: August 13, 2015